The Court.
— A motion is made to dismiss the appeal in this case, upon the ground that a copy of the notice of appeal was not served. It appears that after filing the notice of appeal, and on the same day, a copy of the notice was taken by a competent person to the office of the attorney for respondent, and there handed him in person. Respondent’s attorney refused to take the notice, whereupon the person making the service, in the presence of the attorney and in his office, laid the copy on the table in front of which the attorney was standing, and there left it. The service was sufficient.
Motion denied.